Citation Nr: 1421174	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  10-16 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Whether new and material evidence has been submitted to reopen a previously denied claim for service connection for a left elbow disability and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 
INTRODUCTION

The Veteran served on active duty February 1986 to January 1988, September 2001 to October 2001, August 2003 to November 2003, and December 2003 to September 2005.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In April 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

The Veteran also submitted additional evidence in April 2014, with a waiver of RO consideration.  38 C.F.R. § 20.1304 (2013).  Therefore, the Board may properly consider such newly received evidence.

The Board has not only reviewed the Veteran's physical claims file, but also the electronic record maintained in the Virtual VA and VBMS systems to ensure total review of the evidence.  


FINDINGS OF FACT

1.  In a June 2007 rating decision, the RO denied a claim for service connection for left arm elbow pain due to no evidence of complaints or treatment of a left arm elbow disability during service.  The Veteran did not appeal.

2.  The evidence received since the prior denial of service connection for left arm elbow pain was not previously submitted to agency decisionmakers, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating the claim.  

3.  The Veteran's left elbow disability is related to active service.  


CONCLUSIONS OF LAW

1.  The June 2007 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2013).  

2.  The evidence received since the July 2007 rating decision is new and material and the claim for entitlement to service connection for a left elbow disability is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).

3.  A left elbow disability was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that new and material evidence has been received to reopen a claim of entitlement to service connection for a left elbow disability.  It further finds that service connection for a left elbow disability can be granted.  Therefore, no further development is required with respect to this aspect of the Veteran's appeal as any deficiency has been rendered moot.

II.  Application to Reopen Based on New and Material Evidence

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The credibility of this evidence must be presumed, albeit just for the limited purpose of deciding whether it is new and material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In June 2007, the RO denied the Veteran's claim for service connection for left arm elbow pain because the evidence did not show complaints or treatment for a left elbow disability during service.  The Veteran submitted a notice of disagreement in September 2007 and a Statement of the Case was issued in July 2008.  The Veteran did not perfect his appeal within the requisite time period.  See 38 C.F.R. § 20.302(b) (a substantive appeal must be filed within 60 days from the date that the agency mails the Statement of the Case or within 1 year from the date that the rating decision is mailed).  Therefore, the June 2007 rating decision is final.  

Since the June 2007 rating decision, the Veteran submitted: (1) October 2012 and January 2014 statements from Dr. K.Z. who opined that the Veteran's left elbow surgery and epicondylitis were related to his October 2004 injury in service; (2) a September 2006 private treatment note from Dr. K.Z. related to the Veteran's left elbow; and (3) an October 2005 treatment note which diagnosed the Veteran with severe left lateral epicondylitis and a prescription for a tennis elbow strap.  He also testified at an April 2014 hearing that he was diagnosed with tendinitis of the forearm area, wrist and elbow during service.  As this evidence had not been previously reviewed by agency makers, the Board finds that it is new evidence under 38 C.F.R. § 3.156(a).  

Moreover, the Board finds that the evidence is not only new but also material.  It relates to unestablished facts necessary to substantiate the claim and also raises a reasonable possibility of substantiating the claim.  In that regard, the new evidence shows that the Veteran injured and was treated for a left elbow injury in-service, which was the basis for the previous denial. 

It is noted that the Veteran submitted copies of service treatment records.  As these are duplicate copies of service treatment records which were already of record, 38 C.F.R. § 3.156(c) is not applicable to his claim.  

Accordingly, the Veteran's claim for service connection for a left elbow disability is reopened.

III.  Service Connection 

In order to obtain service connection under 38 U.S.C.A. §§ 1110, 1131 and 38 C.F.R. § 3.303(a) a Veteran must satisfy a three element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102 (reasonable doubt to be resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Here, the evidence indicates that the Veteran has a current left elbow disability.  At a September 2006 private treatment visit, Dr. K.Z. diagnosed the Veteran with chronic lateral epicondylitis of the left elbow.  Therefore, the Veteran meets the first element required for entitlement to service connection.  

The evidence of record is divided with regard to the issue of whether the Veteran incurred an injury to his left elbow during service.  On the one hand, certain evidence indicates that the Veteran did not injure this area during service.  An October 2004 service treatment note indicates that the Veteran was treated for a left wrist sprain he incurred after he reported trying to catch a falling computer screen two months prior.  The Veteran also claimed to have injured his wrist at work in a September 2005 report of medical history.  
On the other hand, an October 2005 treatment record indicates that S.L., United States Air Force Captain, diagnosed the Veteran with severe left lateral epicondylitis.  The Veteran was put on a limited profile and was restricted from pushups, lifting, or the use of a power tool.  He was also given a prescription for a tennis elbow strap.  The Veteran has also offered lay evidence that states that he injured his left elbow during service and was treated for it with a cortisone shot.  Although the October 2005 treatment note occurred after the Veteran's September 2005 separation, the Board notes that the treatment occurred close in time to his active service and there are no contrary medical or lay explanations for the Veteran's October 2005 diagnosis. 

In considering this evidence, the Board notes that VA adjudicators are directed to assess both medical and lay evidence when deciding disability compensation claims.  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  In this matter, the Board finds the Veteran competent to attest to what his experiences were during service, and any symptoms he may have experienced related to an injury to his left elbow.  Though the medical evidence of record does not fully support these statements, the Board will accept them as evidence that an in-service injury did occur.  See Buchanan, supra.  Pain and limitation from a left elbow are observable symptoms which the Veteran can offer as evidence.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  As such, the evidence of record does not preponderate against the Veteran's claim that he experienced an injury to his left elbow during service.  See Alemany, supra.  Therefore, the Veteran meets the second element required for entitlement to service connection.  

After carefully reviewing all the evidence, the Board finds that the evidence shows that the Veteran's left elbow disability is related to service.  There is competent and credible medical and lay evidence which weighs in favor of the claim for service connection.  

At a September 2006 private treatment visit with Dr. K.Z., the Veteran reported left elbow pain over the last 6 to 9 months.  He reported injuring his elbow while helping his co-worker catch a falling monitor and experiencing constant pain since.  He reported being treated with a cortisone shot which provided temporary relief.  He denied any prior injury to the left elbow.  On examination, Dr. K.Z. diagnosed the Veteran with chronic lateral epicondylitis of the left elbow.  

An October 2008 private treatment record from Rocky Mountain Primary Care indicates that the Veteran was given physical therapy for his left elbow.  The Veteran reported that his injury occurred prior to discharge while he was attempting to move a television.  

An October 2012 private treatment note from Dr. K.Z. indicates that the Veteran's chronic lateral epicondylitis is directly related to the in-service injury when he tried to catch a falling monitor.  He ordered an MRI to evaluate the area for possible tearing of the extensor tendon.  A December 2012 operative report from the Musculoskeletal Surgery Center indicates that the Veteran underwent an extensor tendon repair.   

Dr. K.Z. opined in a January 2014 letter that the Veteran's left wrist pain and left elbow surgery and epicondylitis were directly related to the injury he suffered in October 2004 during active service.

The Board finds Dr. K.Z.'s medical opinion to be probative in value.  Although he did not have the benefit of the Veteran's service treatment record, he relied on the Veteran's account of the in-service injury, which the Board found credible, and his medical expertise in developing his opinion.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008).  There is no competent evidence to refute this medical opinion.

Also, the Veteran has reported credible continuity of symptoms from the time of the in-service incident until well after service.  The Veteran testified that he was given a cortisone shot during service for his left elbow; he was treated a month after separation from service with a tennis elbow strap; and a less than a year after separation, he complained of pain in his left elbow and has been treated consistently by Dr. K.Z.  Given the credible lay evidence, and the favorable medical opinion linking the Veteran's current disability to his in-service injury, the Board finds that service connection is warranted.  


ORDER

New and material evidence sufficient to warrant reopening a claim of entitlement to service connection for a left elbow disability having been submitted, the claim to reopen is granted.  

Entitlement to service connection for a left elbow disability is granted.  



____________________________________________
Bethany L. Buck 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


